IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ESTATE OF LEONARD P. KRAPPA,                   : No. 323 MAL 2019
DECEASED, BY AND THROUGH HIS                   :
ADMINISTRATOR, LEONARD A. KRAPPA               :
AND MARGARET KRAPPA, INDIVIDUALLY              : Petition for Allowance of Appeal
AND IN HER OWN RIGHT                           : from the Order of the Superior Court
                                               :
                                               :
              v.                               :
                                               :
                                               :
MARK LYONS, D.O.; FRANK PIRO, M.D.;            :
JONATHAN C. SULLUM, M.D.; JUAN C.              :
BARRERA, M.D.; JAMES FRANGOS, M.D.;            :
LOUIS DEGENNARO, M.D.; AND                     :
COMMUNITY MEDICAL CENTER                       :
                                               :
                                               :
PETITION OF: COMMUNITY MEDICAL                 :
CENTER                                         :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of December, 2019, the Petition for Allowance of Appeal

is DENIED. Petitioner’s Application for Leave to File Reply to Answer is DENIED.

      Justice Wecht files a concurring statement.